                                                          ::CALLY FILED

            LAW OFFIC ES

            FREDRIC M. GOLD PC
            A PROFESSIONAL CORPORATIO N                                        450 SEVENTH AVE., SUITE 1308
                                                                               NEW YORK, NEW YORK 10123
                                                                               212.244.2740
            FREDRIC M. GOLD                                                    FAX 212.244.2258



            LAURIE H OCKMAN
            LEGAL ASSI STANT
                                    MEMO ENDORSED                              www. myrai lroad lawyer.net
                                                                               fred ricmgold@verizon.net


                                                             Application GRANTED. The initial case management
                                                             conference scheduled for January 28, 2020, at 10:00
         January 21, 2020                                    a.m., is ADJOURNED to February 6, 2020, at 11:00
                                                             a.m. The deadline for the parties to submit their joint
         Honorable Magistrate Judge Barbara C . Moses        pre-conference letter (see Dkt. No. 9 at 2) is
         U.S. District Court                                 EXTENDED to January 30, 2020. All other provisions
         Southern District of New York                       of the Court's Order Scheduling Initial Case
         500 Pearl St.                                       Management Conference (Dkt. No. 9) remain in effect.
         New York, NY 10007                                  SOO ERE .

                      Re: LeClair v. The LIRR
                          19 Civ 9790 (LTS)(BCM)
                                                             Barbara Moses, U.S.M.J.
          Dear Judge Moses:
                                                             January .l_\
                                                                       2020
                 As the docket will reflect the within action is scheduled for an initial conference on
          January 28, 2020.

                 I was recently scheduled to have a medical procedure on that day which will prevent me
          from attending the conference. In light of this I am therefore requesting that the conference be
          adjourned to another date (preferably a Tuesday, Wednesday or Thursday) that is convenient for
          the Court.

                  There have been no prior requests for the relief herein requested and J. Dennis McGrath,
          Esq., attorney for the defendant, has consented to this request.

                 Wherefore it is respectfully requested that the conference presently scheduled for January
          28, 2020 be adjourned.

           R~J~
             ~ ~:r:onsideration of this request is most appreciated by the undersigned.

_.,.,,.-"',,,.,.:··

. :r. J: Denni t a t h, Esq.              (VIA ECF)
